Allowably Notice
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance: 
2.	the specific method steps and structural features required by claims 1 - 4, 7 -11,14 - 18 and 21 are not anticipated or obviated by the prior art of record/Closest prior art. Specially, prior art of record/Closest prior art (Harris, Arezina and Walker) fail to teach the following limitations:
wherein the equalizing units are distinct from any credits to play the game, distinct from any promotional credits, and distinct from any player tracking points and at least a portion the quantity of equalizing units available for redemption were accumulated based on an amount of credits wagered on a previous play of another game and an average expected payback percentage of the previous play of the other game such that responsive to the previous play of the other game being associated with a first average expected payback percentage, a first quantity of equalizing units were accumulated when a first amount of credits was wagered on the previous play of the other game and responsive to the previous play of the other game being associated with a second, different average expected payback percentage, a second, different quantity of equalizing units were accumulated when the first amount of credits was wagered on the previous play of the other game.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715